Detailed Action

►	The applicant's response (filed 21 OCT 2021) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 1-82 is/are pending with Claims 66-70 and 74-82 withdrawn from consideration as the result of a restriction requirement. This leaves Claims 1-65 and 71-73 under prosecution.  Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.


► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


►	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 1-10, 12-15, 17-23, 25-28, 30-40, 42-52 and 71 remain rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. [US 2013/0203072 — hereinafter “Tian] in view of Ludyga et al. [Virchows Arch 460: 131 (2012) — hereinafter “Ludyga’] ; Shi et al. [J. of
Histochemistry & Cytochemistry 50(8) : 1005(2002) — hereinafter “Shi’].

►	Claim(s) 11 and  24 remain rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Ludyga and Shi as applied herein against Claims 1-10  and 17 and further in view of Buturovic et al. [US 10,295,540 (2019) — hereinafter “Buturovic”].


►	Claim(s) 16, 29 and 41 remain rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Ludyga and Shi as applied herein against Claims 1, 15, 28 and 40 and further in view of Handique et al. [ US 2020/0325524— hereinafter “Handique’].

►	Claim(s) 53-65 remain rejected under 35 U.S.C. 103 as being unpatentable over Tian in
view of Ludyga and Shi as applied herein against Claims 1, 15 and 28 and further in view of
Staines et al. [US 2004/0242495 — hereinafter “Staines’”].

►	Claim(s) 72-73 remain rejected under 35 U.S.C. 103 as being unpatentable over Tian in
view of Ludyga and Shi as applied herein against at least Claims 1, and 71 and further in
view of Ripoli et al. [Intl. J. of Molecular Sciences 17: 723, 11 pages (MAY 2016) —hereinafter
“Ripoli’] and/or Kashofer et al. [Plos One 8(7) : e70714 (2013) — hereinafter “Kashofer’].


Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are not deemed to be persuasive.

The applicant traverses the  103 rejection  of  Claims 1-10, 12-15, 17-23, 25-28, 30-40, 42-52 and 71 over Tian in view of Ludyga and  Shi  arguing that Tian does not teach processing of biological samples (e.g. extracting nucleic acid from biological samples that are immobilized on slides) that are on slides.  The examiner respectfully disagrees Tian clearly teach bioprocess steps that occur directly on tissue samples located on glass slides, consider at least para 53 wherein Tian teach   “In some embodiments, the bioprocessing device may include performing assays on biological samples mounted on microscope slides.” This teaching would have informed the PHOSITA that any bioprocessing steps, including nucleic acid extraction steps, may to be performed with a reasonable expectation of success on biological samples which are immobilized on glass slides. Furthermore, it was well known to perform bioprocessing step directly on cells/tissue located on a glass slide. See at least, for example , Figure 1 of Kenny et al. [US 7,033,758 (2006) – hereinafter “Kenny”]. 
		The applicant has also traversed the additional obviousness rejection of Claims 11, 16, 24, 29, 41 and 53-65 under 35 USC 103 over  Tian in view of Ludyga and  Shi   and further in view  Buturovic,  Handique, and/or Stains arguing that  because  Tian in view of Ludyga and  Shi  fail to teach the invention(s) for the reason(s) asserted  in the response filed  21 OCT 2021 with peculiarity that the prior art does not teach and in particular that Tian does not teach  “treating samples directly on the slide”. As noted previously, the examiner is not persuaded by this argument and notes again that it was well known to perform bioprocessing steps “on biological samples which are immobilized on glass slides”, see at least para 53  of Tian wherein these inventors teach : “In some embodiments, the bioprocessing device may include performing assays on biological samples mounted on microscope slides”. Also see  Figure 1 of Kenny  wherein these inventors clearly teach performing bioprocessing  steps directly on biosamples that are immobilized on the surface of glass slides.  Finally note Figure 1 of Bagasra, O.[Nature Protocols 2(11) : 2782 (2007)] who clearly teach performing  numerous bioprocessing steps directly on biological samples which are immobilized on glass slides.

Conclusion

C1.	THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          




C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov